Citation Nr: 1731348	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  12-24 372A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a chronic sinusitis.

3.  Entitlement to service connection for a low back disability, to include spondylosis with congenital scoliosis.

4.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease, left knee.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to September 1981.  She had additional service in the Air Force Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In regard to the substantive appeal of the issues of entitlement to service connection for tinnitus, chronic sinusitis and a low back disability, the Board notes that it was arguably untimely.  The Statement of the Case was issued July 10, 2012.  The Veteran's Form 9 was received September 14, 2012, more than 60 days later.  On August 7, 2015, the RO sent a letter indicating that the Veteran's appeal was untimely and had been closed; however, in an August 17, 2015 letter, it was indicated that based on an error in calculation of the time limit, the RO had reversed that action and appeal was continued.  To the extent that the September 2012 Form 9 was untimely, the United States Court of Appeals for Veterans Claims (Court) has held that VA waives objection to the timeliness of a substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  Here, the RO sent a letter indicating timeliness of the appeal, issued a Supplemental Statement of the Case regarding the claims prior to certifying the issue to the Board, and testimony was taken on the issues at the April 2017 Board hearing.  As such, the Board finds that the submission of an untimely appeal is not a jurisdictional bar and will address the issues herein.

In April 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding appears in the claims file.

The issues of entitlement to service connection for chronic sinusitis and a low back disability, and entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left knee, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Competent and credible evidence indicates the Veteran experienced tinnitus during and since active service.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, tinnitus had onset during active duty service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has established certain rules and presumptions for chronic diseases.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).  With chronic diseases shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. § 3.303(b).  In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, chronic diseases are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Organic diseases of the nervous system, including sensorineural hearing loss and tinnitus, are considered by VA to be chronic diseases.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).

Here, the Veteran served as an Aircraft Maintenance Specialist on active duty.  See DD-214.  In her December 2010 notice of disagreement, the Veteran indicated that since discharge from active duty she has slept with a fan or the radio on because of an "ocean sound" she heard in her ears.  At her April 2017 hearing before the Board, the Veteran indicated tinnitus started when she was in the military and that the noise she was exposed to was intense on the flight line and near the runway.  She indicated hearing a loud ringing which she experienced periodically in service and continued to experience periodically to the present day.

After review of the evidence, the Board finds that service connection for tinnitus is warranted.  Although the Veteran denied tinnitus on examination in September 2010, the Board finds that the records supports a finding that the Veteran periodically experienced tinnitus while on active duty and continues to periodically experience a ringing in her ears today.  When a condition may be diagnosed by its unique and readily identifiable features, as is the case with tinnitus, the presence of the disorder is not a determination "medical in nature," and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 305 (2007).  When claims involve a diagnosis based on purely subjective complaints, the Board is within its province to weigh the Veteran's testimony and determine whether it supports a finding of service incurrence and continued symptoms since service.  Id.  If it does, such testimony is sufficient to establish service connection.  Id.  Here, the Board finds the Veteran's reports of the in-service onset of tinnitus and its continuation thereafter are competent and credible.
Resolving all doubt in the Veteran's favor, service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303(b), 3.309(a); Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for tinnitus is granted.


REMAND

The Board regrets additional delay, but finds that further development is needed on the remaining issues in order to fully satisfy the duty to assist the Veteran.

In regard to the Veteran's claim for service connection for a sinus condition, the Veteran has not been afforded a VA examination in connection with her claim.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an 'in-service event, injury or disease,' (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, private treatment records dated in 2009 indicate a diagnosis of chronic sinusitis.  Service treatment records (STRs) indicated the Veteran had an upper respiratory infection in July 1979 and several recurrences of tonsillitis, to include in August 1978 and February 1981.  In her September 2010 notice of disagreement, the Veteran indicated she had upper respiratory infections, sinus infections and tonsillitis that recurred during service 3 to 5 times per year and now sinus issues constantly reoccurred 4 to 6 times per year.  At her April 2017 hearing before the Board, the Veteran indicated she entered the service in September and in November, her tonsils swelled up and she had mucus and she was put on medications.  She indicated that every 3 to 4 months after that she would get a sinus infection or upper respiratory infection and that had been a chronic problem since being on active duty.  The Board finds that given evidence of a current disability and treatment for sinus issues in service, the Veteran should be afforded a VA examination prior to a final adjudication of the claim.

Regarding the Veteran's claim for a service connection for a low back condition, she underwent a VA examination in September 2010.  The examiner noted treatment for strained muscles in 1980 and in 1981 for pain.  The examiner failed to note indication of treatment for pain during the Veteran's time in the Reserves.  Specifically, the Veteran complained of low back pain and tenderness along the lumbar spine, along with some limitation of motion, in October 1985.  The Veteran also sought treatment for low back strain in August 1988, when it was noted she strained her lower back muscles due to a fall.  The Veteran's personnel records do not appear in the claims file so it is unclear whether back injuries may have occurred during periods of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).  On remand, the AOJ should verify all periods of ACDUTRA and INACDUTRA and provide a summary of dates as outlined in the remand directives below.  

In addition, regarding entitlement to service connection for a low back condition, at her April 2017 hearing before the Board, the Veteran mentioned a belief that her service-connected left knee condition had aggravated her back and she was compensating for her knee and that made her back pain worse.  The Board finds that the Veteran should be sent a notice letter regarding the theory of secondary service connection and an examination should be scheduled to determine whether it is at least as likely as not that a current back disability was caused or aggravated by the Veteran's service-connected left knee condition.  In the event that personnel records indicate that the Veteran's back was injured during a period of ACDUTRA or INACUDTRA, the examiner should also provide an opinion as to whether it is at least as likely as not that any currently diagnosed low back condition had onset during that qualifying period of service or is otherwise related thereto.

In regard to the Veteran's claim for an increased initial rating for degenerative joint disease of the left knee, the Board finds that she should be afforded a new VA examination based on testimony provided at her April 2017 hearing before the Board that her condition is worse than reflected on the most recent VA examination report.  The Veteran noted severe pain and significant swelling.  She indicated she could not kneel at all without extreme pain and that her knee condition had impacted her life terribly.  In light of the above decision, remand is warranted so that a new examination may be conducted.

Additionally, as this case must be remanded for the foregoing reasons, recent treatment records, including VA records, should also be obtained. 38 U.S.C.A. § 5103A (West 2014); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Update the electronic claims file with VA treatment records from December 2016.

2.  Send the Veteran notice that advises her of the information and evidence needed to substantiate a claim for service connection for a low back condition on a secondary basis.

3.  Contact the appropriate agency(ies) (e.g., National Personnel Records Center or the Air Force Reserve) to verify the dates the Veteran served on ACDUTRA and/or INACDUTRA.  A report outlining the appellant's retirement points does not fulfill this instruction. 

If the dates of the Veteran's ACDUTRA and INACDUTRA service are not clear from the service records, then the AOJ should contact the Defense Finance and Accounting Service or other appropriate records repository and have the appellant's pay records reviewed to ascertain all dates when the Veteran served on ACDUTRA and INACDUTRA.  A written report should be prepared detailing the beginning and ending dates of each period of ACDUTRA and INACDUTRA, to the extent possible.

4.  Schedule the Veteran for an appropriate VA examination to determine the onset and etiology of any current sinus condition. All necessary studies and tests should be conducted. 

Following review of the claims file, to include service treatment records and the Veteran's testimony before the Board in April 2017 that she began experiencing recurrent sinus problems in service that have continued since that time, the examiner should provide an opinion as to whether it at least as likely as not (50 percent or greater probability) that any diagnosed sinus condition, to include currently diagnosed chronic sinusitis, is related to the Veteran's military service.

The examiner is asked to provide a rationale for any opinions provided.  If the examiner is unable to provide an opinion without resort to speculation he or she should explain why.

5.  Schedule the Veteran for a VA examination to address the nature and etiology of any current back disabilities.  The claims file must be provided to the examiner for review.  Any clinically indicated testing and/or consultations must be performed.  Following a review of the record, and physical examination of the Veteran, the examiner is requested to address the following:

a.  Provide a current diagnosis for any back disabilities present.

b. For each diagnosis provided, opine as to whether it is at least as likely as not (50 percent or greater probability) that any such disability is either proximately due to (caused by) or aggravated (chronically worsened beyond normal progression) by the Veteran's service-connected left knee disability.  In offering this opinion, the examiner is instructed that the phrase "caused by or result of" is insufficient to address the question of aggravation.  If aggravation is found, the examiner is asked to identify the baseline level of severity prior to aggravation or the severity at the first point it is ascertainable after the aggravation began.  

c.  If, and only if, service personnel records or pay records indicate that the Veteran sought treatment for her back during a period of ACDUTRA or INACDUTRA, the examiner should provide an opinion as to whether any currently diagnosed back condition was at least as likely as not incurred or aggravated during a period of ACDUTRA or INACDUTRA in the Reserves or is otherwise related thereto.

The examiner is asked to provide a rationale for any opinions provided.  If the examiner is unable to provide an opinion without resort to speculation he or she should explain why.

6.  Schedule the Veteran for an appropriate VA examination to assess the current severity of her left knee disability.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  All symptomatology associated with the Veteran's left knee should be reported. 

Range of motion testing should be undertaken for the left and right knees, to include after repetitive use.  The examiner is to report the range of motion measurements in degrees.  If there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; (2) after repetitive use over time; (3) in weight bearing; or, (4) as a result of pain, weakness, fatigability, or incoordination, the examiner is asked to describe the additional loss, in degrees, if possible.  In any event, the examiner should fully describe the functional limitations associated with the damaged joint.

If the examiner is unable to conduct any of the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

7.  Thereafter, the AOJ should readjudicate the claims in light of all the evidence of record.  If any benefits is denied, the Veteran and her representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




      (CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


